                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                     )
 of the United States of America,                             )
                                                              )
                                                              )
                   Plaintiff,                                 )
                                                              )
 vs.                                                          ) Case No. 2:-20-cv-01785-BHL
                                                              )
                                                              )
 The Wisconsin Elections Commission, and its                  )
 members, Ann S. Jacobs, Mark L. Thomsen,                     )
 Marge Bostelman, Dean Knudson, Robert F.                     )
 Spindell, Jr., in their official capacities, Scott           )
 McDonell in his official capacity as the Dane                )
 County Clerk, George L. Christenson in his                   )
 official capacity as the Milwaukee County Clerk,             )
 Julietta Henry in her official capacity as the               )
 Milwaukee Election Director, Claire Woodall-                 )
 Vogg in her official capacity as the Executive               )
 Director of the Milwaukee Election Commission,               )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                   )
 Cory Mason, Tara Coolidge, Mayor John                        )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                )
 Kris Teske, in their official Capacities; Douglas J.         )
 La Follette, Wisconsin Secretary of State, in his            )
 official capacity, and Tony Evers, Governor of               )
 Wisconsin, in his Official capacity.                         )
                                                              )
                                                              )
                   Defendants.


 PLAINTIFF’S TENDER OF PROOFS SERVICE OF SUBPOENAS ON DEFENDANTS


       Plaintiff Donald J. Trump, by counsel, hereby tenders Proofs of Service on Defendants

Claire Woodall-Vogg and Mayor Tom Barrett of Subpoenas To Appear and Testify issued to

each respective Defendant for the December 10, 2020 hearing in this matter, copies of which are

attached hereto.
                                                 1

         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 126
       .



                                            Respectfully Submitted,

                                            KROGER, GARDIS & REGAS, LLP


                                            /s/ William Bock, III
                                            William Bock III, Indiana Attorney No. 14777-49
                                            James A. Knauer, Indiana Attorney No. 5436-49
                                            Kevin D. Koons, Indiana Attorney No. 27915-49

                                            ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                               CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 10th day of December, 2020.


                                            /s/ William Bock, III




                                               2

           Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 126
 AO88 (Rev l2l13) Subpo€natoAppearandTestrllat0HEsrinBorTrial inaCrvil Action(psge2)

Civil Action po. 2:20-cv-01 785-BHL

                                                 PROOF OF SERVICE
                   (Thk sectlon shoukl not hefiled wlth lhe courl unless requlred by Fed. R. Ciu P. 15.)

          I received this subpoena    for ynane atindividuat and titte,   ifany) dl6ife NOOJnll - fOgl
 on(date)         3hl3.i
         {t    servea the subpoena by delivering a copy to the named person as follows:
                                                                                                          D"6u txh t,f q: J t            Rercptt ou:>;
         &a0      E,    puellJ Sr ,,                               , uf
                                             Rf\ tlt t N;lu,*rln(date)                                  53,)os'
                                                                               an              f')/1 / a0               ; or

         ilI   rerurned the subpoena unexecured      because:


         Unless the subpoena was issued on behalf of the United States, or one of its of{icers or agents, I have also
         hndered lo the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
         $


My   fees are $                         for travel and   $                          for scrvices, for a total of    $          0.00



         I declare under penalty of perjury that this information is true.



Date:        ulrlo,                                                                            's   signalure



                                                                    4]*wr*su b,*:i3t,lFf;,t                         {rocv:r           Se^ru,


                                                                            n*                            l;vt n l"tl,-r,;
                                                          7o-/,v,                          ,j! yf ,,s" ),
                                                                                         ruf
                                                                                    tu
                                                                                                      ;         e


                                                                                                                               5318tr
Additional information regarding attempted service, etc.




             Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 126-1
  AO 88 (Rcv I 2ll 3) Subpocna to Appeur rml 1'estily at a Hearing or '[rrnl in   I l]nil Acturn   (pag€ 2)


 Civil Actiol         1r1s.   2:20-cv-01785-BHL


                                                                    PROOF OF SERVICE
                          (This wction should nol          be   filed wtlh the court unless requircd by Fed. R. C'iv. P. 45,)

              I reccived tl;is subpoena lor
                               I
                                                    (name of individuat and titte, il unvl
                                                                                                      fi{or            Tor,T         $arlerr
 an (date)
                   uft I A.o
             p servcd         ,,1*   ,.uolo:lo   by delivering a copy to the named person as                   follows:       blOt,'A WUIL , (krlt
             '3oo
                              f      nJells       Sr, ,|,t,3,0l , flrl*a"Ln,
                                                                                                    on
                                                                                                                  ur fiiai
                                                                                                         (date) I d                         I   or
                                                                                                                    fi l: o
              fl   I returnccr rhe subp'cna unexecurcd           because;


              l.lnless lhe subpoena was issued on behalf of the United States, or one of its officers or age nts, I have also
              tendered to the wilness thc fees for one day's attendance, and the rnileage allowed by [aw, in the amount of

             S



My fees are S                                      for travel and $                                      for scrviccs, ior a total of   $            0.00



             I declare under penalty of perjury that this information is lrue.



r)arc:        n     {lf *a                                                                                     ,Jerver's signature


                                                                                   Shwv o,
                                                                                                          Q*It,(:l,Sl,,r lro, ess { uouu

                                                                    7oz w,                    l4,6t,e         {*i,..fi!xl_,r5rr? , 1,, *-htto,ll
                                                                                                               Servpr's   addrels
                                                                                                                                                            fififl   ^

A tld it   ional informalion regarding atternpted seryice, etc.:




                 Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 126-2
AC)88 (Rev   l2/ll)   SubpoenrtoAppcurondTcstrlyri0Hearilrgor'Irial rnaCltvrl Ac{ion(page?)

Civil Action po. 2:20-cv'01785-BHL

                                                                PROOF OT SERVTCE
                      (This sectlon shaald not beflled with the court unless required hy Fed, R. Civ. P. 45.)

         I received this subpoena tar         1nanrc of   individuatand titte.   dany)   I*m.gf M                   C-AnfO        I
 ,,n(dare)
              WlI lao
        I     serveO the subpoena by         delivering     a   copy to the named person as         follows;
                                                                                                filrtig ll\,Et                                      ehr+-
             Aoo          6 ttdls 9r. Kn 7al ,                                   tel;/***l,a-Q-,wf,'Ts&bl
                                                                                   "     ott   klare) i e /go                         ; or
                                                                                                         h
         D I rerurned rhe subpoena unexesured               n".uur"


         Unless the subpoena was issued on trehalf of the United States, or einc of its officer.s or agcnts, I havc also
         tendered to the witness the lbes for one day's attendance, and the rnileage alloweci by law, in lhe amount of

         $


My   fees are S                              for travel and $                                  lor services, for a total of   $              0,00



         I declare under penalty of perjury that this information is true.


Datc:     uftleo
                                                                         i
                                                                      bh*rvwsN            (l,LfieiteZ                 {tat-cts $r"*vr,t
                                                                                                 Prinltd xame and




                                                                                     adtv'ett; i,
                                                                   707 t", lrr,0t€h*,rlrlr src    LrF"lrzth, wr
                                                                                                              s
                                                                                                    'e'vet'
                                                                                                                                                     3 l8l
Addilional information regarding anempted service,                 etc.:
                                                                                                                                                '




         Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 126-3
